                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                       (410) 962-7780



                                         January 28, 2020

 LETTER TO COUNSEL

         RE:     Perdue Farms Inc., et al. v. National Union Fire Insurance Co.,
                 Civil No. SAG-19-1550

 Dear Counsel:

          I have reviewed the parties' sixty-plus pages of briefing (counting the proposed surreply,
 but not including the dozens of pages of exhibits) on the simple issue of a proposed extension to
 the fact discovery deadline. ECF Nos. 17, 19, 20, 23. Given the existence of an ongoing discovery
 dispute between the parties, and the lack of any other imminent deadlines, the instant motion
 appears to be a clear example of pettifogging. On or before January 31, 2020, the parties should
 file either 1) a joint update as to the status of their progress towards resolving their discovery
 dispute without Court involvement, or 2) National Union's Motion to Compel. If the Motion to
 Compel is filed, the case will be referred to a Magistrate Judge to adjudicate the Motion to Compel
 and this related scheduling motion.

        Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
 as an Order.

                                                  Sincerely yours,

                                                             /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge
